DETAILED ACTION
This is in response to the request for continued examination filed on October 8, 2021.

Status of Claims
Claims 1 – 7, 9 – 15, and 17 – 23 are pending, of which claims 1, 9, and 17 are in independent form.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 8, 2021 has been entered.

Claim Objections
In light of applicant’s amendments to the claims, the examiner withdraws the previous objection to the claims.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6 – 9, 12, 14 – 17, 20, 22 – 24 are rejected under 35 U.S.C. 103 as being unpatentable over Wegener, U.S. Patent Application 2013/0007077 (hereinafter referred to as Wegener).

Referring to claim 1, Wegener discloses “A processor comprising:” “instructions [in] a memory, the instructions including floating-point instructions; execution circuitry to execute the floating-point instructions, each floating-point instruction having one or more floating-point operands, each floating-point operand comprising an exponent value and a significand value” (Fig. 2 and [0039] - [0040] software instructions in memory 230/232 executed by processor 214.  [0058], [0090], [0134] floating-point compression, instructions. Fig. 1 and [0005] exponent and significand); “floating-point compression circuitry to, in response to a first floating-point instruction, compress a plurality of the exponent values associated with a corresponding plurality of the floating-point operands” ([0134] compression instructions, [0135] floating-point compressors implemented in logic, [0007] compression of floating-point numbers by compressing the exponents, the mantissas), “the floating-point compression circuitry comprising: base generation circuitry to evaluate the plurality of the exponent values to generate a first base value; and delta generation circuitry to determine a difference between each of the plurality of the exponent values and the first base value and to generate a corresponding first plurality of delta values” ([0007] for exponent compression, differences are calculated between exponents, an exponent token is selected from a code table that associates a set of exponent difference values with a set of corresponding tokens.  [0008] The code table associating a set of exponent difference values with a set of corresponding exponent tokens is used to determine the exponent difference represented by the exponent token.  [0092] the statistical measurements of a set of input exponents can include one or more of median, mean, standard deviation or other measurement.  These measurements require each exponent), “wherein the floating-point compression circuitry is to store the first base value along with the corresponding first plurality of delta values as a plurality of compressed exponent values” (Figs. 13 and 14 along with [0058] and [0059] storing indicators and floating-point numbers) “and a compression bit for each of the plurality of compressed exponent value[s] to indicate that the exponent value is compressed, wherein the compression bit for a compressed exponent value takes a bit position for a significand value corresponding to the compressed exponent value” (Fig. 10 and [0055] the ‘corresponding indicator bit’ B0 is set to 1 if the nth number is encoded.  Fig. 11 and [0056] packetizer packs the compressed floating-point numbers in data section 378 with indicator 370 and corresponding FP data 372).


However, fetching instructions from a memory is a common step of a processor pipeline along with decoding, executing, and writeback.  An archived version of ‘Pipelining’ NPL from Stanford.edu is provided as an evidentiary reference to show instruction fetching is common in the art.  ‘MIPS Pipeline’ NPL from Cornell is also provided as an evidentiary reference to show instruction fetching is common in the art.
Therefore, it is seen that it would have been obvious to one of ordinary skill in the art to include “instruction fetch circuitry to fetch instructions from a memory” in the system of Wegener.  

	As per claim 4, Wegener discloses “floating-point decompression circuitry to, in response to a second floating-point instruction, receive a plurality of compressed exponent values of compressed floating-point values read from the memory, the floating-point decompression circuitry to add a second base value associated with the plurality of compressed exponent values to a second plurality of delta values to generate a corresponding plurality of decompressed exponent values” ([0134] compression instructions. [0008] The code table associating a set of exponent difference values with a set of corresponding exponent tokens is used to determine the exponent difference represented by the exponent token. The decoded exponent difference is added to a previous reconstructed exponent to produce the reconstructed exponent. [0042] storing compressed data, [0110] code tables stored in memory).

As per claim 6, Wegener discloses “the corresponding plurality of the floating-point operands comprise one or more of: half-precision floating-point operands, single-precision floating-point operands, double-precision floating-point operands, bfloat16 operands, fp8 operands, and fp9 operands” ([0058] floating-point numbers and operands. [0090] single precision, double precision).

	As per claim 7, Wegener discloses “the first base value comprises an 8-bit value and the delta values comprise 2-bit or 3-bit values” ([0005] NE=8, [0055] multiples of 8 bits, Fig. 26 delta bits).

Referring to claim 9, claim 1 recites the corresponding limitations as that of claim 9.  Therefore, the rejection of claim 1 applies to claim 9. 

Note, claim 12 recites the corresponding limitations of claim 4.  Therefore, the rejection of claim 4 applies to claim 12.

Note, claim 14 recites the corresponding limitations of claim 6.  Therefore, the rejection of claim 6 applies to claim 14.

Note, claim 15 recites the corresponding limitations of claim 7.  Therefore, the rejection of claim 7 applies to claim 15.

Referring to claim 17, claim 1 recites the corresponding limitations as that of claim 17.  Therefore, the rejection of claim 1 applies to claim 17. 
Further, Wegener discloses “A non-transitory machine-readable medium having program code stored thereon which, when executed by a machine, causes the machine to perform the operations of” claim 1 ([0136] hardware, software, or a combination of both).

Note, claim 20 recites the corresponding limitations of claim 4.  Therefore, the rejection of claim 4 applies to claim 20.

Note, claim 22 recites the corresponding limitations of claim 6.  Therefore, the rejection of claim 6 applies to claim 22.

Note, claim 23 recites the corresponding limitations of claim 7.  Therefore, the rejection of claim 7 applies to claim 23.

Claims 2, 3, 10, 11, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wegener in view of Kaempfer, U.S. Patent Application 2013/0301890 (hereinafter referred to as Kaempfer).

As per claims 2 and 3, Wegener discloses “the floating-point compression circuitry is to compress the plurality of the exponent values” and “the floating-point compression circuitry is to compress the plurality of significand values” ([0135] floating-point compressors implemented in logic, [0007] compression of floating-point numbers by compressing the exponents, the mantissas).
Wegener does not appear to explicitly disclose “the floating-point compression circuitry is to compress the plurality of the exponent values independently from any compression of the corresponding plurality of the significand values” and “the floating-point compression circuitry is to compress the plurality of significand values using a different compression technique from that used to generate the plurality of compressed exponent values.”
However, Kaempfer discloses “the floating-point compression circuitry is to compress the plurality of the exponent values independently from any compression of the corresponding plurality of the significand values” and “the floating-point compression circuitry is to compress the plurality of significand values using a different compression technique from that used to generate the plurality of compressed exponent values” ([0087] mantissa and exponent may be compressed by two different compressors using different algorithms or settings).
Wegener and Kaempfer are analogous art because they are from the same field of endeavor, which is compression and decompression of data.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Wegener and Kaempfer before him or her, to modify the teachings of Wegener to include the teachings of Kaempfer so that exponents are compressed independently from compression of significand values.

Therefore, it would have been obvious to combine Kaempfer with Wegener to obtain the invention as specified in the instant claim.

Note, claim 10 recites the corresponding limitations of claim 2.  Therefore, the rejection of claim 2 applies to claim 10.

Note, claim 11 recites the corresponding limitations of claim 3.  Therefore, the rejection of claim 3 applies to claim 11.

Note, claim 18 recites the corresponding limitations of claim 2.  Therefore, the rejection of claim 2 applies to claim 18.

Note, claim 19 recites the corresponding limitations of claim 3.  Therefore, the rejection of claim 3 applies to claim 19.

Claims 5, 13, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Wegener in view of Hickey et al., U.S. Patent Application 2013/0138925 (hereinafter referred to as Hickey).

As per claim 5, Wegener discloses “the floating-point decompression circuitry is to load a first floating-point value”, “the first floating-point value comprising a first decompressed exponent value of the plurality of decompressed exponent values and a first significand value” ([0008] the decoded exponent difference is added to a previous reconstructed exponent to produce the reconstructed exponent. The mantissa token corresponding to the reconstructed exponent is extracted and decoded to form the reconstructed mantissa.  The reconstructed exponent and reconstructed mantissa are combined to form a reconstructed floating-point number).
	Wegener does not appear to explicitly disclose “the floating-point decompression circuitry is to load a first floating-point value in a source register [of] indicated by the second floating-point instruction.”
	However, utilizing registers for holding data associated with instructions is common and known in the art.  For example, Hickey discloses “load[ing] a first floating-point value in a source register indicated by the second floating point instruction” ([0070], [0076] source registers).
Wegener and Hickey are analogous art because they are from the same field of endeavor, which is compression and decompression of data.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Wegener and Hickey before him or her, to modify the teachings of Wegener to include the teachings of Hickey so that the decompression circuitry loads a floating-point value in a source register.

Therefore, it would have been obvious to combine Hickey with Wegener to obtain the invention as specified in the instant claim.

Note, claim 13 recites the corresponding limitations of claim 5.  Therefore, the rejection of claim 5 applies to claim 13.

Note, claim 21 recites the corresponding limitations of claim 5.  Therefore, the rejection of claim 5 applies to claim 21.

Response to Arguments
Applicant's arguments filed October 8, 2021 have been fully considered but they are not persuasive.
Applicant argues, on pages 8 – 9, that 
Wegener fails to teach or suggest “wherein the floating-point compression circuitry is to store the first base value along with the corresponding first plurality of delta values as a plurality of compressed exponent values and a compression bit for each of the plurality of compressed exponent value to indicate that the exponent value is compressed, wherein the compression bit for a compressed exponent value takes a bit position for a significand value corresponding to the compressed exponent value” as required by amended claim 1. 
…
In the cited Wegener, the single indicator bit Bo for each of M floating-point number is within an indicator array 370. Wegener fails to teach or suggest that the indicator bits Bo take the bit positions for the significant values corresponding to the compressed exponent values as required by the amended claim element.




    PNG
    media_image1.png
    512
    1111
    media_image1.png
    Greyscale


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN G SNYDER whose telephone number is (571)270-1971.  The examiner can normally be reached on M-F 8:00am-4:30pm (flexible).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN G SNYDER/Primary Examiner, Art Unit 2184